Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
 
1.	Applicants’ amendment after final filed February 24, 2021 is acknowledged and has been entered.  Claims 1-40, 42, 44-46 have been canceled.    Claims 43 and 47-49 have been amended.   Claims 41, 43 and 47-49 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,969,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Debra G. Shoemaker, 47941 on March 19, 2021 and March 31, 2021.


41. (Currently Amended) An isolated nucleic acid molecule comprising a polynucleotide sequence selected from the group consisting of: (a) a sequence selected from the group consisting of SEQ ID NOS: 26-35, and 37-62, and (b) a sequence that is at least 99% identical to a sequence selected from the group consisting of SEQ ID NOS: 26-35, and 37-62, wherein the polynucleotide has been stabilized by condensation or spray-dried to produce a particulate form in one or a combination of shapes selected from the group consisting of spherical rod and toroid; and
a pharmaceutically acceptable carrier;
wherein the polynucleotide remains in the particulate form in the pharmaceutically acceptable carrier.

	Claim 43.	(Currently Amended)	[The composition of claim 41 which additionally comprises] A composition comprising the isolated nucleic acid molecule of claim 41 and at least cupredoxin peptide.

5.	Claims 41, 43 and 47-49 have been allowed and renumbered 1-5 respectively.

6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD

Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645